Citation Nr: 1817089	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a back disorder prior to June 21, 2011, and in excess of 40 percent from that date.

2.  Entitlement to a rating of total disability based on individual unemployability prior to October 19, 2012.

3.  Entitlement to earlier effective dates for left lower extremity and right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to March 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the above issues in September 2015 for further development.   
Specifically, additional records were obtained and associated with the Veteran's claims file.  The Veteran was afforded VA examinations to assess the severity of his lower back disorder.  Despite a directive in the September 2015 remand, a statement of the case for the issues of earlier effective date for both right and left lower extremity radiculopathy was not sent to the Veteran.  With regard to all other issues, however, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.

The issues of entitlement to a rating in excess of 10 percent for right leg radiculopathy and in excess of 20 percent for left leg radiculopathy are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period prior to June 21, 2011, the Veteran's lower back disorder has been characterized by pain and limitation of motion between 60 and 85 degrees.  Limitation of motion between 30 and 60 degrees has not been shown.  

2.  During the period from June 21, 2011, the Veteran's lumbosacral spine disability has been characterized by forward flexion of the thoracolumbar spine less than 30 degrees.  Unfavorable ankylosis of any part of the spine has not been shown.

3.  The Board finds that during the period prior to October 19, 2012, the Veteran was not unemployable.  


CONCLUSIONS OF LAW

1.  For the period prior to June 21, 2011, the criteria for a rating in excess of 10 percent for a lower back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  For the period from June 21, 2011, the criteria for a rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

3.  For the period prior to October 19, 2012, the criteria for a rating of total disability based on individual unemployability have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017).

The Board recognizes that in the April 2011 and June 2011 examinations, the examiner did not measure the Veteran's range of motion of the spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that remanding the appeal would not be of benefit to the Veteran in this case.  The demonstrated ranges of motion are so far in excess of what is required for an increased rating that these results would not plausibly show that an increased rating is warranted.  Moreover, the remaining criteria require a showing of ankylosis or numerous incapacitating episodes, which are not shown.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

Finally, the Board notes that this appeal was remanded in September 2015 for further development.  All available records have been obtained and attached to the claims file.  Except for the issues of earlier effective date for both right and left lower extremity radiculopathy, the Board is now satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Therefore, VA has met its duty to assist in this respect.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran is currently rated 10 percent for the period prior to June 21, 2011, and 40 percent after that date, for a low back disorder.  The Board notes that in a rating decision dated April 2017, the Veteran's effective date for his lower back 40 percent rating was changed from February 4, 2013 to June 21, 2011, the date of his prior VA spine examination.  This decision was on the Veteran being unable to perform flexion range of motion testing due to exacerbation of pain, and the Veteran's statement that his activities are severely limited.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

Lumbar Spine

38 C.F.R. § 4.71a, DC 5243 applies a general rating that is applicable for most spine disabilities.  

Under this rating formula, a 20 percent rating is warranted when the evidence shows: 
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.
38 C.F.R. § 4.71a, DCs 5237, 5243 (2017).

A 40 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; or 
* Favorable ankylosis of the entire thoracolumbar spine; or
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
Id.

A 50 percent rating is warranted when the evidence shows:
* Unavorable ankylosis of the entire thoracolumbar spine.  
Id.

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243, Note 2 (2017).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2017).

Prior to June 21, 2011

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to June 21, 2011.  Specifically, a physical therapy note dated November 2010 documented mild lumbar discomfort, worsened with repeated flexion.  At a VA examination in April 2011, the Veteran complained of tightness, stiffness, and aching in the lower back, sometimes radiating to the right buttock, but not down the legs.  However, his examiner noted forward flexion of 80 degrees.  While there was objective evidence of mild painful motion, there was no evidence of spasm or incapacitating episodes.  These findings are commensurate with a 10 percent rating.

From June 21, 2011

Next, the Board finds that a rating for a lower back disorder in excess of 40 percent since June 21, 2011, is not warranted.  To obtain a rating in excess of 40 percent, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  He exhibited a measureable range of motion during his June 2011, February 2013, January 2016, and February 2017 VA examinations.  Additionally, all examiners found that no ankylosis existed. As he exhibited a measureable range of motion and multiple examiners found no ankylosis, the Veteran cannot be considered for a rating based on ankylosis.  Therefore, the Board concludes that a rating in excess of 40 percent is not warranted during this time period.

The Board is aware of the Veteran's occupational limitations for this period, such as decreased mobility and limited activities during flareups.  Despite the severity of these functional limitations, they are adequately addressed by the Veteran's current rating for this period.  Further, while the Veteran was noted to have intervertebral disc syndrome (IVDS) in his most recent C&P examination report, and was prescribed bedrest having a total duration of at least one week but less than two weeks during the previous 12 months, the Veteran's current rating adequately addresses these symptoms.  In fact, the Veteran's symptoms of IVDS more accurately reflect a 10 percent rating.  Accordingly, the Board concludes that a rating of 40 percent, but no more, is warranted for the Veteran's lumbosacral spine disability for the period from June 21, 2011.

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of incoordination, an abnormal gait, flare-ups every other month, and pain upon heavy lifting, the additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, the Veteran's complaints are adequately contemplated in the ratings he currently receives.

For the foregoing reasons, a rating in excess of 10 percent rating prior to June 21, 2011, and in excess of a 40 percent rating from that date, is not warranted for the Veteran's lumbar spine disability.  

While there were findings of a peripheral nerve condition in the Veteran's February 2013 VA examination, the Board cannot adjudicate the issues of entitlement to ratings in excess of those awarded for lower extremity radiculopathy until a statement of the case is issued, per the remand order below.

Moreover, the Board finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contentions that his lower back symptoms interfere with his employment. Specifically, the Veteran must avoid prolonged standing, walking, sitting, lifting more than 20 pounds, bending, turning, reaching above the head, stooping, kneeling, crouching, and climbing.  There is also evidence of emotional instability, according to an employability assessment dated January 2013, and the Veteran's February 2013 VA examiner pointed to attention deficit symptoms.  However, the Board does not consider this "marked" interference in employment sufficient to warrant an extraschedular rating.  In addition, the record does not reflect any hospitalizations for the Veteran's disabilities on appeal.  As such, these factors do not merit referral for ratings in excess of those already granted for the periods on appeal.

For the foregoing reasons, a 10 percent rating prior to June 21, 2011, and a 40 percent rating from that date, is warranted for the Veteran's lower back disorder.


Extraschedular TDIU Prior to October 19, 2012

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).  

In considering whether TDIU is warranted, the Board notes at the outset that he is in receipt of a total disability rating for his acquired psychiatric disorder since October 19, 2012.  As such, there is no basis for TDIU since this point.  Unfortunately, the Veteran's claim for entitlement to a total disability rating based on individual unemployability prior to October 19, 2012, must be denied.   

The Veteran filed for a TDIU rating in January 2013, after having filed an initial increased rating claim in June 2012.  Prior to October 19, 2012, the Veteran's service connected disabilities consisted of degenerative disc disease of the lumbar spine (staged at 10 percent from October 21, 2010, and 40 percent from June 21, 2011), lumbar radiculopathy of the left leg (10 percent prior to October 19, 2012),  and lumbar radiculopathy of the right leg (10 percent from October 21, 2010).  Thus, the Veteran's combined rating is 50 percent prior to October 19, 2012.  The Veteran has not met the schedular criteria of 38 C.F.R. § 4.16(a) for the period prior to October 19, 2012.  

TDIU may be granted alternatively on an extra-schedular basis under § 4.16 (b) if it is established that the Veteran was indeed unable to seek or maintain substantially gainful employment on account of the service-connected disabilities.  

With respect to the medical evidence, the Veteran's VA medical treatment records indicate that the Veteran is able to secure and follow substantially gainful employment.  Specifically, at the beginning of the appeal period, the Veteran was unemployed, having been fired from his job as a nurse's assistant in July 2011 for allegedly stealing money from a patient.  An August 2011 physical therapy consult record also indicates that the Veteran stopped working as a nurse's assistant in the previous two weeks, due to the severity of his back pain.  Further, an April 2012 disability report indicates that back and leg impairments prevent the Veteran from standing and walking, especially during flareups of leg cramps.  In May 2012, the Veteran discussed with his vocational rehabilitation examiner that he needs to pursue employment that will not aggravate his back, as well as how he is prepared to change careers.  While the Veteran expressed concern about his readiness to pursue re-education, he indicated his understanding of the need to adapt within his capabilities.  

The Board recognizes the indication in the August 2011 record that the Veteran has not overcome his vocational impairment because he is lacking in education and transferable skills.  Nonetheless, the Board finds that the Veteran's disabilities do not preclude sedentary employment of any kind.  Indeed, the Veteran, in a November 2011 record, stated that he has basic computer skills and is open to any work in the fields of healthcare, information technology, or security.  In any event, the fact that an evaluating professional finds a veteran unemployable due to a service-connected disability is not dispositive, as the Board has ultimate responsibility for determining whether a veteran is unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).   

Essentially, the evidence of record either precludes physical labor or severely limits the Veteran's employment options to sedentary and solitary work.  However, it does not indicate that the Veteran has not been able to secure and follow substantially gainful employment prior to October 19, 2012.  As such, the Veteran's TDIU claim is denied prior to this date.


ORDER

A rating in excess of 10 percent for a lower back disorder prior to June 21, 2011, and in excess of 40 percent from that date, is denied.

Entitlement to a rating of TDIU prior to October 19, 2012 is denied.


REMAND

Earlier Effective Dates for Left Lower Extremity and Right Lower Extremity Radiculopathy

Unfortunately, the appellant's claims for ratings in excess of those awarded for lower extremity radiculopathy must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In September 2013, the appellant was sent a rating decision granting service connection for radiculopathy of the left lower extremity at 20 percent and of the right lower extremity at 10 percent.  In February 2014, he submitted a timely Notice of Disagreement with the effective dates granted in this rating decision. While the Board notes that there is language in the statement of the case indicating that the RO was aware of the appellant's disagreement to the September 2013 rating decision, the statement of the case sent to the appellant in June 2017 did not address the issue of entitlement to earlier effective dates for the instant claims.  As such, the matter must be remanded so that one may be issued.  Manlincon v. West, 12 Vet. App. 238   (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records in the possession of the VA Medical Center in Philadelphia, Pennsylvania since July 2017.   

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them. 

2.  After conducting any development that is deemed warranted, issue a supplemental statement of the case on the issue of entitlement to earlier effective dates for left lower extremity and right lower extremity radiculopathy.  The appellant must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the matter to the Board.

3.  If the benefits sought remain denied, furnish the appellant with a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.  §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


